                                           USDC SDNY
                                           DOCUMENT
UNITED STATES DISTRICT COURT               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK              DOC#
                                           DATE FILED:   ~-:J::.3..CE-m~:
UNITED STATES OF AMERICA,

           - against -                    17cr137 (JGK)

ASIM H.AMEEDI,                            ORDER

                     Defendant.

JOHN G. KOELTL, District Judge:

     A conference will be held on February 4, 2020 at 10:30 AM.

Only the Government and the defendant Asim Hameedi and his

counsel need to appear.

SO ORDERED.

Dated:    New York, New York
          January 29, 2020

                                   United States District Judge
